Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendment filed 05/13/2021 has been entered and fully considered. Applicant has amended claims 1, 18 and 20.  Applicant’s amendments to the claims 1, 18, and 20 have overcome 35 U.S.C 112 (b) rejections previously set forth in the Non‐Final Office Action mailed April 14th, 2021.
Terminal Disclaimer
The terminal disclaimer filed on 05/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/547,114 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 5-8, 11-13, 15-18, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to the claim amendments traversing the prior art of record are persuasive.  In addition, based on an updated search and further consideration, the Examiner finds that the claimed invention is patentably distinct based on the following additional rationale.
  teaches a method for anonymously routing data between a client and a server, the method comprising: receiving, by a network node, a request data structure from the client, wherein the network node is located in first 
  teaches wherein the first regional network and the second regional network are located in different legal jurisdictions; wherein the request data structure includes at least two substructures: a first substructure containing critical data, and a second substructure that does not contain critical data, wherein the critical data comprises data for which a legal jurisdiction in which the client is located imposes restrictions on gathering, storing, accessing, disseminating and/or processing data; wherein a transformation of data of the fourth substructure of the response data structure not containing critical data is performed at the server; and performing, by the network node, an inverse transformation of the transformed critical data of the third substructure of the response data structure and routing the  response data structure to the client, wherein the transformation and the inverse transformation are performed using asymmetrical encryption.  
  teaches performing, by the network node, a transformation on the critical data of the first substructure using a one-way function such that the server cannot perform an inverse transformation on the critical data of the first substructure.
  teaches wherein the inverse transformation of data of the fourth substructure of the response data structure not containing critical data is performed by the client.

Although Lavinio discloses a method for routing traffic, the method comprising: instructing a virtual private network (VPN) client to clear any previously resolved domain-name based requests stored in memory, Lavinio does not disclose wherein the first regional network and the second regional network are located in different legal jurisdictions; wherein the request data structure includes at least two substructures: a first substructure containing critical data, and a second substructure that does not contain critical data, wherein the critical data comprises data for which a legal jurisdiction in which the client is located imposes restrictions on gathering, storing, accessing, disseminating and/or processing data; wherein a transformation of data of the fourth substructure of the response data structure not containing critical data is performed at the server; and performing, by the network node, an inverse transformation of the transformed critical data of the third substructure of the response data structure and routing the  response data structure to the client, wherein the transformation and the inverse transformation are performed using asymmetrical encryption; performing, by the network node, a transformation on the critical data of the first substructure using a one-way function such that the server cannot perform an inverse transformation on the critical data of the first substructure; and performing, by the network node, a transformation on the critical data of the first substructure using a one-way function such that the server cannot perform an inverse transformation on the critical data of the first substructure.  Furthermore, the Examiner notes prior art teachings, such as LaFever, which teaches wherein the first regional network and the second regional network are located in different legal jurisdictions; wherein the request data structure includes at least two substructures: a first substructure containing critical data, and a second substructure that does not contain critical data, wherein the critical data comprises data for which a legal jurisdiction in which the client is located Nambiar, which teaches performing, by the network node, a transformation on the critical data of the first substructure using a one-way function such that the server cannot perform an inverse transformation on the critical data of the first substructure,  and Moffat, which teaches wherein the inverse transformation of data of the fourth substructure of the response data structure not containing critical data is performed by the client.  However, the Examiner notes that the prior art does not provide sufficient motivation to be modified and combined in such a way as to render obvious the claimed invention without the usage of impermissible hindsight reasoning.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283.  The examiner can normally be reached on Flexible, M-F 7:30 -5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491